OFFlCEOFTHEATrORNEYGENERALOFfEXAS
                                                  AUSTIN
osovcn saLuM
*rmm*EveIDImn*L




 Honorable tr      D. Eak
 mm0r,     nyttea0my      :
 I0 armgo,   hzacl

 Dear Sir;                                                OplaYoa          Ro.        O-6664
                                                          80s     bathoritx              of 8Jmriii,b
                                                                         nrit         paymen   i flor          br
                                                                  E rkllaenta                  an    related
                                                                  qawtiona.                    n
                   Your r*que*t            for    an opial6m             of     &+j&+t
 read8     ia part       aa follon:

                   'In   tlm coanty          co
         6a.e ~8         tried  end the
         @6c.o0.          Jud@mnt   WaI




                                                                                the    def*ndut
                                                                                b ema d.
                                                                                       a al




                                                   ii     uk'arrangc4ent8                      ritbout
                                                   ?      Ii h8      OOC,         whet l-&h              ot

                                  lwth            Oi     ti&    U)   th0              &&i#t#atO
                                  t        o r ooa        ld    jud&aent?

                   -Ey   parpow       la     roq~rting            this           opinion       la,
         thlat oft00   la t&l8 WuatY    tiw haa kon laondod
         by tbr Sbai?t*r      lmpmt&atmd     aStar a prlod  o?
         sevo~al   years  th.1 ateto the part7 ornnot k leoat;;d
                                      ,                                                    r
    lkworsbloBoaor D. mc                   - pa@      L


          and prorste            the mount oollootod                    botwoen        leob oifloer
          hOVin(ltOO8.              Tha ropYlnln& 18 loft unoollootod.
                      '9. who is llsblo for suoh romeinlng oost, uhoro
          llO&t#EOe           18 OOOUrrirr67

                      ‘8.    Csn the bond of the Shorlif                           bo oallod     upon
          fOr     nO611@llOO         Of Off iO0       in thaH               rttOrS?*

               wo kaow of a0 rutboril~        veskd   in a shsrfft   to rltor
    ,tbn tire  oi s fins1    judgment   of oonvlotlon     in s rlsdomosnor
    earno. Rsl*vsnt   ststutor~    provisions     sro 88. t011ovmt

                      Art.   788,    t.    A.   a.   a.    P.r

                      vhon ths jM4a8nt sasinst s derendant 18 for
          l     Slm     and oo8ts ho s&U bo dirohrr@d  rroa tho 88~30~

                      ‘1.    wbon    tho SmouDt           thsroor           tie18brsn    fully    paid.
                  ,
                      ‘2.    'Wa rsnittod br               the    proper authority.
                      l3. vho n     remslaod~
                              ho ho 8                              in ouetcdy           fo r th e
           time       roqulrod      by lsr       to sstlsfy            th0 rmount tbr00r.-
                      Art.   WTr
                      lUhon s judgrnt br8 bS.n                     rondorod          S6SiSSt     l
           dahodmt           ror    l     loamiary
                                                18 present,
                                                          flno,        lr     ha
           ho s&ml1 m Lgr I somd ia jsil until dlaoheqad so
           provldo4 br law. A l .r M flosoprdof suoh lo&meat
           8~11 be sufflolsat                   80 suthorla~            mob        lqmlsohumnt.a

                      Art. T(1Br                                                                 ..~
                -o n  l p eo ua ls iino
                                      ~ h a bso o l
                                                  ndjuQeds&nst
           s defondsat not present, 8 osgiss shrll forthwith k
           lam@   for his .rrrost.  3uo shorirf em11 lxoouto the
           S-         by plaOiIb@ th0 4dWmIt                      in        jdka
,
    mu8    it Is seen that                up08 the roadltioaor /udgmt 18 booaus
J   ths   dutt of Cho mu                   ottlo. to sm to It that the jod6mmntOS
    -0    00-t        $S SSti8fi.d         SOOO?'4in~        tO hf.
Eononblo H0mor.D. Eok r pago 3


               It bra ken said        that, “The lmpriaonmnt      Suthorlzed
by th*     StStuk    18 dami@od    %O wkforoo  pwiahwnt whore 1% 18
hpO#od    by S SIM 8nd it        ODE ~ICO EO dif$orenoo    a# regpeot#
tIm mod0 of oniorOIn8      tho    pur&Iahmant rhrthor   the offSaSs   l.a
 unlshablo   by 8 fina aad iqprl*OSaSSt    or by MISS oalr. ~hr,
L w (IiVW th @  M m0   r YSL   OLf
                                 8lniWOiligthe psounisry   poa8lty
in either 0~80.     Ir?ls impriSOnwt  authorized   by tha status
la an Sottul   ImprlSOSInSSf wIthin tho tour nlla      OS t&S jSl;
ld whsro tb   sbriti   WrritS tho Oonviot ooPritto& b       hia
ouatod~ to 60 at large, ho la 1Isblo for an l808po."      ffbam
Luokoy v. Tbo St#k,   14 *x. 600. fa tho oeee of Ix        rto
watt,      16 9. U. 301, tha oourt hod boioro .It a 8I-t lr
                                                          oa
i.baro the shsrlif    hSd rssuad    to defer a Jail SSntSnoa          UtjJ
the rhmamtIs8      or tha doiendaat   HI bettor.    TAO SOwt          Sfter
rovimwin( the spplloeblo Statu%os maids
                "It Is manlfoat from thorn0 proviaIoo8      of
         our lm~ that, wheseror a p8rtl is OOraittod t0
         jail   by order of ths ooort,     It ~808   lmprlsomuxt
         In th8 jail;    and no othsr kind or oustod~,      whothar
         adzwed to br the shsrlit      or ‘not, will  Snmr     or
         dlaobr@o     muoh punishment.    lb0 lhoriri   ham no
         right,   no Uttar   what his motIvS8, whathar of
         hmSIt7     or Sot,  Co OOR?U&O or SltSr this       unish-
         mnt,    and any lot of his dolu       so is S vlo Prtion
         of him duty, and lbaol.lrt.1~ ~016."
           'M oonoludr th e tl sh a r ir fis without authority to
defer a jodgwnt   or srron60  for  ln*tSUmmnt.‘~~pSymmSt for #
airdemeanor tine in tho lbronoo o? ln ordor of tho oourt la
lccordanoa with tba 8tstutS           horsrfter   oitsd   in OoMeotloQ.   witb
your laoard qosatlon.

           ~Jx,pmor     to goor seo@nd question, yoa lra ldrlsod
thet uudot tho t.N       Oi Ad. 688, f. A. 0. c. P., tb   jud60
in 8 rlsdwsnor      0s~   is lt&risU    to doior jpdpoat  r0r 8
period     not to cr0o.d Siz month@.
               rrrthink JOar remInia# quootIons m              boat bo
anawrod      by 8 quotitioa    froa          I.:J lt ml. v.
                                       th o lsao OS Sprrd
g t.ste,
      ( a ir .
             b p p .,
                    lrrw reinad) 66 6. W. ll4. In that wse
the oowt ~raitt.6    ?OOOtibw trOr 8 rOSX8Sr 8horISf  Sd hi8
bondown for t48     and oosk  whloh it -8 all*@&     bbt hs
bd “wlliully   S&OOtOd   #Sd refused t0 OOllOOt;" -+~ititl6
001 thl8 sltustlon the oourt wd thla to StIy:
                                                                                     400




Bonoroblo fiOmor0. Eok - p860 4

           ** l l Thelvldonos           ahors that tha ~eraonargsi~a~
    whom the finas ond ooOt8             ware odjudeed for whloh the
    stoto rooovorod,         on roll     as those named In tha oross
    lsslgnmnts         of error mado In bohalr of tho ltoto, wore
    all romondod by iinil            judgnnt      of the oourt to the
    ouatody or tho lhmirr anti1 the rho and oooto                        should
    b+ paIdg.rad It furthor showa thnt they wore pormlttod
    to 60 at lorgo by tho said Ypfadlsy                  without bein& dig-
    obargod     of tbo #mm,        and that tho finer and oosta in
    thsao oaaea hove noVor boon gold.                  A dOfondant oon-
    rlotod of 8 mIado~ooAor eon only bo disohargod oi the
    rin0 and oostar (1) when the lmount                  0r auoh rb0 0114
    ooats ham boafully            paid: (t) whon thr aa:~ohow boon
    remitted by tho proper lutborlty; (3) r;hm the dofond-
    ant bs romalnod in ouatod~ the loneth oi tlw roqulrod
    by low to 8ei0r~          tho 8mouLlt 0s luob jud&meat a8 pro-
    vided by statute.           Oode Or. Proo. arts.           647, 666.      Then
    is no oontontlon that tho tine and ooata wore dlsohm~a
    In either of theso ways preaorlbad                 by law. AS to thrso
    of the persons, Spradley             taatlflod     thst    thsy 18~ ls
    j0u     0 lurrioiont      loneth or tim to dlsohargo tho rin0
    and oosts, but thoro la no orldoaoo                  that rrtlolo     866
    or the Cod0 0r CrlmIssl             Proosdurs     woo ooinpllad wlth,
    ISOso to ontitlo         tbo pert108       to so dIaohargo~tba.
    who oowty jud@ hod no 8uthOrlty to dimot tho ro-
    loose of tho part108 without l dlmohargo of tho Jud&
    Peats against        thoa Is sno of tbo modem provldod by Isa.
    The pswar to raalt          fin08 18 61VOn br law t0 the 6OVW-
    nor alon*. Artlols            8W of tho RsvIsad Statutrs             roqulres
    8B looourlt      to bo kept by tho olork with tho shoriri, ln
    xhioh tbo lattor         shall    k Ohar6.d with 811 $ad@mnts,,
    rims,      iorfolturoa,       snd poasltks        papablo to tha oountr
    j.nthe oourts oi his oounty, snd ritb the oollooti8a
    of whloh ho is by lsr -do               OhSr~OSblO; land srtlolo
    839 provldgs that          th8 8hsrlrr ~rwr froe hlmsolf fro*
    l:sblllty       by produoin6 the msipt             or the oounty
    trowarer        showlm     tho pefuat        oi suoh ludumnt,        SIss,
    forfoituro, or ponoltr or by showing t& tho satis-
    i8otloa:oi       the ooanl88 10a~8’          Oowt    tb8t tbo mama
    oamot      ba oollooted, or that tho sanr hi                  been dls-
    o&red        by lmprlsont           or labor,     or by *soaps, With-
    out fault or nogleet; and that                 nsmoi      tbo orodlts
    so allouod, lsoopt. thorn0 on noelpt8                   or tha trms~or,
    8~11      be ontorod without         on order of the 6amlss~onorst
     oourt allowing        tba lsma~ moo0 provIalons               or tba Roy
     vis0d st0tut08        aa ~011     u 0r the Ooda or Crimlsal_Pro-
     oodmo wore mooted for tho purpoaa of oo~~$llng                         t&m
     shorirr     to   do .hia duty     la ooUootlon         0r rin0s, aad won
     ;nede plah       to met     just suoh oosoa aa the prodOnt.* T **
                                                        .
                                                                                                401



_ Honorable       Homer D. Bok - pa60 6



                soda oitations   oormspondlng        to the old artIoloa                otted
-K
        oaont
    the sbon quoted ,opinlon           are   Arts.    785   au4    793,
                                                                a. P.,      Y.     A.   0.
 .apA Art, 1616, f. A; 0. 9.      Se8 alao 38 %r. Jur. 609 and Wynno
' ,ot    ml, v8w Stata, (air. App.) 15S 9. IV.985.
                  M hop.   our vIors   on theeo      qusstlons      will     be of
:.~OSSIS~EOO t0        four 0rri00.

                                                       Iours      very     truly
                                                     AlTORNST(BHERALOP TEXAS